Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael L. Teich (Reg. No. 70,888) on 8/13/2021.

The application has been amended as follows: 

Listing of Claims
1.	(Currently Amended) A semiconductor device included in an integrated circuit having a plurality of semiconductor devices associated therewith, the semiconductor device comprising:
processing circuitry configured to,
determine whether a system operated by batteries satisfies conditions associated with switching operating modes of the semiconductor device, the operating modes including a plurality of low power modes, the plurality of low power modes including a first mode and a second mode,
to an address ball of the semiconductor device, wherein a battery supplies power to the semiconductor device from among the batteries,
determine a selected low power operating mode from among the plurality of low power modes in accordance with the relative address associated with the semiconductor device,
execute a debounce operation to stabilize an output of the battery, and
switch to the selected low power operating mode after the processing circuitry executes the debounce operation,
wherein the processing circuitry is configured to,
set the selected low power operating mode to the first mode, in response to the relative address associated with the semiconductor device being a first address, the first mode being a mode in which the processing circuitry maintains an electrical connection between the system and the battery, and
set the selected low power operating mode to the first mode or the second mode, in response to the relative address associated with the semiconductor device being a second address, the second mode being a mode in which the processing circuitry cuts off the electrical connection between the system and the battery.



3.	(Cancelled)

4.	(Cancelled)

5. 	(Currently Amended) The semiconductor device of claim [[2]] 1, wherein, when the relative address of the semiconductor device is the second address, the processing circuitry is configured to determine the selected low power operating mode as the first mode or the second mode, prior to operation of the semiconductor device.

6.	(Currently Amended) The semiconductor device of claim [[2]] 1, wherein the processing circuitry is configured to execute the debounce operation for a set time, in response to the processing circuitry detecting a balancing current associated with the semiconductor device and the selected low power operating mode being set to the first mode.

8.	(Currently Amended) The semiconductor device of claim [[2]] 1, wherein, the processing circuitry is configured to not execute the debounce operation in response to the selected low power operating mode being the second mode.

9.	(Currently Amended) The semiconductor device of claim [[2]] 1, wherein the processing circuitry is configured to execute a delay operation before exiting the 

11.	(Cancelled)

12. 	(Currently Amended) A semiconductor device included in an integrated circuit having a plurality of semiconductor devices associated therewith, the semiconductor device comprising:
processing circuitry configured to,
determine whether a system operated by batteries satisfies conditions associated with switching operating modes of the semiconductor device, the operating modes including a plurality of low power modes, the plurality of low power modes including a first mode and a second mode,
identify a relative address associated with the semiconductor device among the plurality of semiconductor devices based on a level of a voltage or current applied to an address ball of the semiconductor device, wherein supplies power to the semiconductor device from among the batteries,
determine a selected low power operating mode from among the plurality of low power modes in accordance with the relative address associated with the semiconductor device,
execute a delay operation, and
,
wherein the processing circuitry is configured to,
set the selected low power operating mode to the first mode, in response to the relative address associated with the semiconductor device being a first address, the first mode being a mode in which the processing circuitry maintains electrical connection between the system and the battery, and
set the selected low power operating mode to the second mode, in response to the relative address associated with the semiconductor device being a second address, the second mode being a mode in which the processing circuitry cuts off the electrical connection between the system and the battery.

13.	(Cancelled)

14.	(Currently Amended) The semiconductor device of claim [[13]] 12, wherein the processing circuitry is configured to execute the delay operation for a set time in response to the selected low power operating mode being the second mode.

16. 	(Currently Amended) A semiconductor device comprising:
a first current control integrated circuit (IC) having a first battery associated therewith; and
a second current control IC having a 
identify a relative address associated with the second current IC relative to the first control IC based on a level of a voltage or current applied to an address ball of the semiconductor device 
determine a selected low power operating mode from among the first mode and the second mode in accordance with the relative address associated with the second control IC,
execute a debounce operation to stabilize an output of the second battery and switch to the first mode after completion of the debounce operation, in response to determining that the selected low power operating mode is the first mode based on the relative address associated with the second control IC, the first mode being a mode in which the second current control IC maintains an electrical connection between the system and the second battery, and
switch to the second mode without executing the debounce operation, in response to determining that the selected low power operating mode is the second mode based on the relative address associated with the second control IC, the second mode being a mode in which the second current control IC cuts off the electrical connection between the system and the second battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.